NUMBER 13-08-00252-CV

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG


DEBRA CHRIS MONTGOMERY KROUPA WILLIAMS,                                        Appellant,

                                             v.

ROBERT WARD WILLIAMS, LAURIE HOETZEL,
AND CURT BAGGETT,                                                              Appellees.


                   On Appeal from the 255th District Court
                         of Dallas County, Texas.


                          MEMORANDUM OPINION

                 Before Justices Yañez, Benavides, and Vela
                     Memorandum Opinion Per Curiam

       Appellant, Debra Chris Montgomery Kroupa Williams, and appellees, Robert Ward

Williams, Laurie Hoetzel, and Curt Baggett, have filed a joint motion for voluntary dismissal
of this appeal.1 The Court, having considered the documents on file and the joint motion

for voluntary dismissal, is of the opinion that the motion should be granted. See TEX . R.

APP. P. 42.1(a). The joint motion to dismiss is GRANTED, and the appeal is hereby

DISMISSED. Costs are taxed against appellant. See id. 42.1(d) ("Absent agreement of

the parties, the court will tax costs against the appellant.").




                                                               PER CURIAM

Memorandum Opinion delivered
and filed this the 29th day of May, 2008.




         1
          This appeal was transferred to this C ourt from the Fifth Court of Appeals by order of the Texas
Suprem e Court. See T EX . G O V 'T C OD E A N N . § 22.220 (Vernon 2004) (delineating the jurisdiction of appellate
courts); T EX . G O V 'T C OD E A N N . § 73.001 (Vernon 2005) (granting the suprem e court the authority to transfer
cases from one court of appeals to another at any tim e that there is “good cause” for the transfer).

                                                         2